DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s preliminary amendment filed 07 December 2020 is acknowledged.  Claims 1-101 have been cancelled.  Claims 102-114 have been added and are under consideration.


Information Disclosure Statement
No information disclosure statement has been filed.  Applicant is reminded of their duty of disclosure.  References cited in parent application 15781802 have been considered but will not print on the face of any patent that should issue in the absence of their listing on either a PTO/SB/08 or a PTO-892.  Copies of references cited on the current PTO-892 that are of record in the parent application have not been provided and are marked with an “*”.

Specification
The specification is objected to because it does not contain an incorporation by reference statement for the sequence listing .txt file filed on 29 July 2020.  Applicant is directed to the requirements of 37 C.F.R. 1.821(c) and MPEP 2422.03(a).  The incorporation by reference statement incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  

Claim Objections
Claim 102 is objected to because of the following informalities:  the claim contains internal periods within the listing of functional properties.  MPEP 608.01(m) requires that “[e]ach claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations.”  See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”   Appropriate correction is required.

Claim 110 is objected to because it recites the abbreviation “NO” without first providing the full term.  Appropriate correction is required.

In claim 113, there is a word missing between “(NHL),” and “cell lymphoma (FCC)”.  Appropriate correction is required.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 102-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 102 recites “a method of treating cancer” but does not recite any method steps.  Claim 102 is therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a step of administering the antibody or antigen binding fragment thereof to the subject with cancer.  Because the claim preamble recites a method of treating, some type of administration step is essential.  Dependent claims 103-113 are included in the rejection because they also do not provide for any administration step.  It is suggested that Applicant amend the claim to provide an administration step.  For examination purpose the claim will be interpreted as if reciting a “method for treating cancer in a human subject, the method comprising administering a monoclonal antibody or antigen binding fragment thereof that binds CD47, . . . .”   
Claims 108 and 109 are ambiguous because it is unclear what is being claimed in the final “wherein” clauses.  The “wherein” clause recites percent identity language for the VH and VL “thereto” with respect to some undefined reference.  Further, the subparts presented above the “wherein” clause fully define the VH’s and VL’s by reference to a SEQ ID NO so that it unclear how the VH’s and VL’s can encompass amino acid sequence variation.  For examination purposes, claims 108 and 109 will be interpreted as if only including the recited VH and VL pairs.  That is, the final “wherein” clauses will be treated as non-limiting. 
Claim 113 is ambiguous because of the inclusion of parentheticals and “such as” because it is unclear in each case if the cancers recited in the parentheticals or following the “such as” are exemplary or limiting.  Parentheticals that are not limited to abbreviations will, for examination purposes, be considered exemplary only and non-limiting.  Likewise, cancers following “such as” will only be considered exemplary.  If Applicant desires to expressly claim methods of treating these cancers, it is suggested one or more dependent claims be added that recite the narrower species.  
Appropriate correction is required.  


The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 107 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
Claim 107 is subpart (iv) recites a combination of CDRs in which the variable heavy chain CDRs are defined SEQ ID NOS: 3, 6, and 10 and the variable light chain CDRs are defined by SEQ ID NOS: 14, 17, and 19.  The Specification does not describe antibodies with this combination of CDRs.  Example 1 on pages 87 and 88 provides a Table that lists the CDRs of the “Vx4”, “Vx8”, and “Vx9” families of antibodies.  The variable heavy CDRs recited in subpart (iv) correspond to those of the “Vx9” family, but the variable light CDRs are a mixture of CDRs from the “Vx9” family and the “Vx8” family, a combination that is not described either in Example 1 or in any of the full variable region sequences presented on pages 88-93 that the Examiner was able to identify.  Original claim 10 also does not recite this particular combination of CDRs.  
Claim 107 is subpart (v) recites a combination of CDRs in which the variable heavy chain CDRs are defined SEQ ID NOS: 3, 6, and 10 and the variable light chain CDRs are defined by SEQ ID NOS: 14, 17, and 18.  The Specification does not generically describe antibodies with this combination of CDRs.  Example 1 on pages 87 and 88 of the Specification does not recite this combination of variable light CDRs.  And while it is acknowledged that SEQ ID NOS: 51 and 52, directed to two specific “Vx9” humanized light chain variants, contain these CDRs, this disclosure is limited to the full light chain variable regions and is not adequate support for the broader genus of antibodies comprising the combination of CDRs.  The original claims also do not support this combination of CDRs.  
Accordingly, claim 107 recites limitations not supported in the Specification or original claims and that are therefore new matter.   

Claim 102-106 and 110-114 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).

Scope of the claimed genus
Independent claim 102 recites a method of treating cancer (by administering) a monoclonal antibody or antigen binding fragment thereof that binds human CD47, c, induces death of human tumor cells and induces various other characteristic of immunogenic cell death.  Dependent claim 104 recites that the antibody causes no detectable agglutination of human red blood cells.  Dependent claim 105 recites that it Accordingly, subpart (iv) is directed to a new combination of CDRs not supported in the Specification or original claims and is therefore new matter.  Dependent claim 106 specifies that it has pH-dependent binding that is greater affinity at acidic relative to physiological pH.  
Only (non-rejected) claims 107-109 provide any structure for the antibody.  None of the other dependent claims define the structure of the antibody used in the method beyond the general description that it is a “monoclonal antibody or an antigen binding fragment thereof” or, in claim 103, that the antibody is chimeric or humanized.  None of the claims limits the source of the monoclonal antibody (e.g., human, mouse, rabbit, camelid, recombinant library, etc.).   
Accordingly, the rejected claims all recite method of treating cancer (by administering) a genus of monoclonal antibodies that is defined entirely in terms of multiple functions.

State of the Relevant Art
At the time of filing of the claimed invention in 2016/2017, CD47 had been fully described by amino acid sequence in human, mouse, rat, and a number of other species.  E.g., Subramanian et al., J Biol Chem, 282:1805-18 (2007) (PTO-892).  Integrin-associated protein (“IAP") is an alternate name for CD47.  Id.  CD47 mediates cell-cell interactions via the counterreceptor “signal regulatory protein alpha” (“SIRPa”), interacts with the extracellular matrix via ligation with thrombospondins, and plays a role in diverse cellular processes involved in the immune and cardiovascular responses, as well as in cancer.  E.g., reviewed in Sick et al., Br. J. Pharmacol. 167:1415-30 (2012) (PTO-892).  Antibodies to CD47, including antibodies to human CD47 that block SIRPa, were known in the art.  E.g., Subramanian at Table 1, p. 1806.  Antibodies that bound human CD47, promoted macrophage-mediated phagocytosis of CD47-expressing cells, had anti-tumor activity, and did not cause agglutination of red blood cells were also known in the art.  E.g., the “2A1” and “AB6.12” antibodies described in US20140140989 (PTO-892). 
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level.  E.g., reviewed in Almagro et al., Front. Immunol., 8:1751, doi: 10.3389/fimmu.2017.01751 (2018) (PTO-892), see “The IgG Molecule” on pages 3-4.  By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., id. and Figure 1.  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id., “Chimeric Antibodies” at page 7.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody expressed in the context of human framework sequences.  Id., “Humanized Antibodies” at pages 7-10.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.    
Methods of preparing antibodies from a variety of species and recombinant sources to a protein or peptide of interest were also well-established in the art at the time the invention was made.  Historically, mice were a common animal used to prepare monoclonal antibodies, but rats, guinea pigs, rabbits, camelids, and a variety of other animals have also been used as sources of antibodies.  Methods of preparing fully human monoclonal antibodies to human proteins were also well known in the art at the time the invention was made.  For example, PJ Carter, Nat Rev Immunol, 6:343-357 (2006) (PTO-892) reviews the various technologies available at least by 2006 for producing fully human antibodies, including transgenic mice and phage display.  E.g. pp. 346-347 “Routes to completely human antibodies.”  
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.  The art has advanced in its understanding of the interaction of antigen-binding site with different types of antigens, such that some high-level structure-function correlations can be identified, but these correlations are limited to a general understanding of the relationship of canonical structures, loop lengths, and contact residues for large classes of antigens:  protein versus peptide versus hapten.  E.g., Reviewed in Finlay & Almagro, Front. Immunol., 3:342, doi: 10.3389/fimmu.2012.00342 (2012) (PTO-892), see especially pages 4-5, “Structure-Function Relationship at the Antigen-Binding Site.”  The skilled artisan still understood that antibodies with diverse structures, from a variety of different sources, may bind the same antigen and even mediate the same functional effects, but differ widely in the details of the structure of their antigen-binding sites.
 
Summary of Species disclosed in the original specification 
The Specification on pages 56-73 provides an overview of functions associated with CD47 and pages 74-77 lists certain antibodies that were known to possess one or more of those properties.  
The specification describes three families of anti-CD47 antibodies that within each family share the same six CDRs or a highly similar CDRs.  These families are the “Vx4,” “Vx8,” and “Vx9” families of antibodies.  Example 1, pages 87-93.  The Vx4 family shares the same CDRs with the exception of H-CDR3, which can differ by a single amino acid.  The amino acid sequence of the CDRs are set forth in SEQ ID NOS: 1, 4, and 7 or 8 for H-CDRs 1, 2, and 3, respectively, and SEQ ID NOS: 11, 15, and 18, for L-CDRs 1, 2, and 3, respectively.  The Vx8 family shares H-CDRs 1, 2, and 3 amino acid sequences as set forth in SEQ ID NOS: 2, 5, and 9, respectively.  The Vx8 L-CDRs 1, 2, and 3 are set forth in SEQ ID NOS: 12 or 13, 16, and 19, respectively, with SEQ ID NOS: 12 and 13 differing by a single amino acid.  The Vx9 family shares H-CDRs 1, 2, and 3 amino acid sequences as set forth in SEQ ID NOS: 3, 6, and 10, respectively.  The Vx9 L-CDRs 1, 2, and 3 are set forth in SEQ ID NOS: 14, 17, and 20, respectively.  
 A number of different humanized variants of each family were prepared, along with the chimeric forms.  E.g. Specification at pages 89-93.  Different isotypes (IgG1, IgG2, IgG4) with or without different Fc mutations that can be joined to the heavy chain variable region (VH), as well as light chain constant region sequences that can be joined to the light chain variable region (VL), are listed on pages.  Full length heavy chain (HC) and light chain (LC) sequences are listed on pages 96-105 and are set forth in SEQ ID NOS: 67-100.  LC are set forth in SEQ ID NOS: 67-77.   SEQ ID NOS: 67, 68, 76, and 77 are mouse VL and SEQ ID NOS: 69-75 are humanized VLs.   While it is clear which families the various LC and HC fall into from the prefix of the names, it is unclear which LC+HC pairs correspond to the antibodies evaluated in the various functional assays.  
The specification in Examples 3-15 then characterizes the functional activities and reports data either for the family generally or for particular species.  Most, but not all, of the antibodies bound human CD47 on both transfected cells and RBC.  Example 3 and Table 1 and 2.  Red blood cell hemagglutination varied.  Id.  Binding to normal cells is evaluated in Example 5 and reported in Figure 8 and Table 5.  The humanized VLX9 antibodies did not bind strongly to multiple normal cell types, whereas examples from both the VLX4 and VLX8 families did bind normal cells (other than red blood cells).  Humanized (Table 7-9), but not the murine or chimeric (Table 6), versions of the VLX9 family showed pH-dependent binding in that they bound better at lower (more acid) pH.  Altering the isotype did not alter this property (Table 7 and 8).  Binding of CD47 by the VLX4 and VLX8 antibodies was not affected by pH (Tables 8 and 9).  Example 7 and Figure 10 reports SIRPa blocking activity for examples of humanized antibodies from all three of the VX4, VX8, and VX9 families. Example 8 reports that VLX4, VLX8, and VLX9 families also increased phagocytosis by macrophages.  Example 9 report induction of cell death by most VLX4 (Figure 15), most VLX8 (Figure 16), and many VLX9 (Figure 17) antibodies, but not all antibodies in any of the families mediated this effect.  In Examples 10 and 11, the humanized anti-CD47 antibodies VLX4hum_01 IgG4PE, VLX4hum_07 IgG4PE, VLX8hum_11 IgG4PE, VLX9hum_06 IgG2, VLX9hum_08 IgG2, and VLX9hum_03 IgG2 were evaluated for their ability to induce other characteristics of immunogenic cell death.   Figures 18-32 show the results. Generally, one or more humanized antibody from each family had the recited functions, but only the humanized VLX9 antibodies pH-dependent binding, as required by dependent claim 106.

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses the reduction to practice of humanized and chimeric forms of three families of anti-CD47 antibodies.  While there appear to be several humanized versions for the VH and VL of each family of antibodies, which vary in amino acid sequence, all of the antibodies share the same six CDRs.  The specification does not describe antibodies that are fully human, or that are rat, rabbit, camelid, or any other species of antibody that was known in the art for use in producing antibodies.  The specification does not describe antibodies produced recombinantly using phage display.  Antibodies produced in different species would have generally been expected to be highly structurally diverse, particularly in the CDR sequences.  Thus, while applicant has described several species within the genus, the genus is very large and the described species are all highly similar within each family.  The described species therefore cannot be considered representative of the genus.  E.g., AbbVie Deutschland GMBH v. Janssen Biotech, No. 2013-1338, -1346 (Fed. Cir. July 1, 2014).

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
To meet this requirement in the instant case, the specification must have described structural features that convey the claimed functional activities.  As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody were essential for binding specificity and for functions that flow from that binding.  But the specification does not describe what residues within the CDRs confer the functions required by the claims.  And the claims do not require a structure that the disclosure would support provided the claimed functions.  Accordingly, the skilled artisan would not be able to discern a structure/function correlation for antibodies other than those comprising all six CDRs that are shared by the VLX4 family, by the VLX8 family, or by the VLX9 family, wherein the CDRs for the particular family are presented in the context of VH and VL.
For all of the reasons presented above, one of skill in the art would not know which of the countless other monoclonal antibodies (from which other sources, with which other CDRs) encompassed by the claims that meet the highly general structural requirements of the claims would also meet the functional limitations required by the claims.  Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had possession of antibodies as broadly claimed.  



The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 108 and 109 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 107 defines a genus of anti-CD47 antibodies in which the antibodies and antigen binding fragments thereof are defined by reference to particular combinations of heavy and light chain variable region CDRs.  Dependent claim 108 is broader in scope than claim 107 because claim 108 recites variable light chain regions defined by SEQ ID NOS that contain combinations of CDRs not found in claim 107, from which claims 108 depends.  Specifically, SEQ ID NOS: 51 and 52 in claim 108 contain combinations of CDRs not recited in claim 107, for the reasons discussed above in the new matter rejection.  
Claim 109 depends directly from claim 108 and indirectly from claim 107.  Claim 109 recites full length light chain and heavy chains that are presented in combinations that mix-and-match the CDR subsets recited in the subparts of claim 107.  For example, SEQ ID NO: 81 defines a heavy chain comprising VX9 HCDRs and SEQ ID NO: 73 defines a light chain comprising a VX4 light chain.  Claim 109 therefore does not correct the issues with claim 108’s dependency from claim 107 and does not further claim 108 at least because it contains mixed-and-matched sets of variable domains not recited in claim 108. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.




Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  


Claims 102-114 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US10239945 (PTO-892).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘945 are directed to anti-CD47 antibodies that appear to have the functional properties recited in the instant claims at least because they recite antibodies comprising one or more of the instantly recited sequences.  And while the claims of the ‘945 are directed to products per se, the specification of the '945 indicates that the utility of the products claimed includes methods of treating that are the same as or obvious alternatives to the instantly claimed methods.  E.g., Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010); AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014).  The claims therefore are not patentably distinct.






Claims 102-114 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US10844124 (PTO-892).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘124 are directed to methods of treating various cancers with anti-CD47 antibodies that appear to have the functional properties recited in the instant claims at least because they recite antibodies comprising one or more of the instantly recited sequences.  The claims therefore are not patentably distinct. 


Claims 102-114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17084156 (pub’d as US20210070865; PTO-892).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘156 are directed to methods of treating cancer by administering anti-CD47 antibodies that appear to have the functional properties recited in the instant claims at least because they recite antibodies comprising one or more of the instantly recited sequences.  The claims therefore are not patentably distinct.  
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  


Claims 102-114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 19, 21, and 23-30 of copending Application No. 16452432 (pub’d as US20190309066; PTO-892).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘432 are directed to methods of treating cancer by administering anti-CD47 antibodies that appear to have the functional properties recited in the instant claims as part of a combination therapy.  While the antibodies in the amended claims of the ‘432 are defined in terms of sequence, those sequences are for VX4 and VX8 family member antibodies that have the functions recited in the instant claims and are claimed by sequence in the instant claims.  The claims therefore are not patentably distinct.  
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  

Claims 102-114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-25 of copending Application No. 16703484 (now allowed; pub’d as US20200095318; PTO-892).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘484 are directed to methods of treating cancer with anti-CD47 antibodies that have the functional properties recited in the instant claims at least because the claims recite antibodies comprising one or more of the instantly recited sequences.  The claims therefore are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented but the rejection will automatically convert to a non-provisional rejection upon issuance of the patent.  



Claims 102-114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45-62 of copending Application No. 17726683 (pub’d as US20220313819; PTO-892).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘683 are directed to methods of treating cancer by administering anti-CD47 antibodies that appear to have the functional properties recited in the instant claims as part of a combination therapy.  While the antibodies in the amended claims of the ‘683 are defined in terms of sequence, those sequences are for VX4 and VX8 family member antibodies that have the functions recited in the instant claims and are claimed by sequence in the instant claims.  The claims therefore are not patentably distinct.  
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  


Claims 102-114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17685629 (pub’d as US20220185886; PTO-892).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘629 are directed to methods of treating cancer by administering anti-CD47 antibodies that appear to have the functional properties recited in the instant claims as part of a combination therapy at least because the antibodies recited in claim 19 of the ‘629 include the same antibodies as recited in the instant claims.  The claims therefore are not patentably distinct.  
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  



Allowable Subject Matter 
No claim is allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643